                                UNITED STA TES DISTRICT COURT
                                            for the
                             EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Howard Michael Tew                                                 Docket No. 7:12-CR-136-lH

                               Petition for Action on Supervised Release

COMES NOW John A. Cooper, U.S. Probation Officer of the court, presenting a petition for modification
of the Judgment and Commitment Order of Howard Michael Tew, who, upon an earlier plea of guilty to 18
U .S.C. §371 , Consp iracy to Commit Mail, Wire, and Bank Fraud, was sentenced by the Ho norable Malcolm
J . Howard, Sen ior U.S. District Judge, on November 12, 2014, to the custody of the Bureau of Prisons for
a term of 18 months. It was further ordered that upon release from imprisonment the defendant be placed
on supervised release for a period of 36 months.

    Howard Michael Tew was released from custody on April 25 , 2016 , at which time the term of
supervi sed release commenced.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

The defendant ' s supervision was transferred to the District of South Caro lina, where he is currently being
supervised by U.S . Probation Officer Brian Johnson . Accord ing to USPO Jo hnson, the defendant is in full
comp liance with all cond itions of supervision including the repayment of restitution at a rate of $100 per
month . The restitution balance is $846,408.36. The probation officer co nducted a financial investigation
and determined the defendant is fi nanciall y ab le to increase the required minimum monthly payment to
$200. As such, it is recommended that the court modify the co nditions of supervision requiring an increase
in the monthly payment amount. The defendant signed a Waiver of Hearing agreeing to the proposed
modification of supervision .

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as fo llows :

    I. You must pay restitution in the amount of not less than $200 per month beginning January, 2019 .
       T he court reserves the right to increase payments based upon any increase in financia l status.

Except as herein modified, the judgment shall remain in full force and effect.

Reviewed and approved,                                I declare under penalty of perjury that the foregoing
                                                      is true and correct.


Isl Robert L. Thornton                                Isl John A. Cooper
Robert L. Thornton                                    John A. Cooper
Supervising U.S . Probation Officer                   U.S. Probation Officer
                                                      414 Chestnut Street
                                                      Wi lmington, NC 2840 1
                                                      Phone: 910-679-2046
                                                      Executed On: January 23 , 2019
Howard Michael Tew
Docket No. 7:12-CR-136-lH
Petition For Action
Page 2




                                        fiRDER OF THE COURT

Considered and ordered thi s        2,.-2 )-day of   J   /fvu/'o/--   , 201 9, and ordered fi led and
rn ade a part of th e r co s in th e above case.
